Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A: Species to which claims 1 is drawn to fig 5;
B: Species to which claims 11 is drawn to fig 13A;
Species A: has the limitation of associate data volumes from applications on the terminal and deferred bearer agent (DBA) configured to associate incoming data volume descriptions and data volumes received from the application data interface with the plurality of DDBs based on metrics associated with buffered data in each deferred data bearer of the plurality of DDBs, which is not disclosed in any of the other species.
Species B: has the limitation of associating, by the deferred bearer agent, the DVD with a selected deferred data bearer, wherein the selected deferred data bearer is one of the existing deferred data bearers or a new deferred data bearer, updating, by the deferred bearer agent, a total capacity of the selected deferred data bearer based on the DVD, which is not disclosed in any of the other species.
The species are independent or distinct because they are not disclosed as capable of use together and they are not connected in any of design, operation, or effect under the disclosure (MPEP 806.04(b)). In addition, these species are not obvious variants of each other based on the current record. 
The species are independent or distinct because Fig. 5 is an example of the method of allocating bearers in a wireless communication system including terrestrial assets and non-terrestrial assets.  The method of employs a deferred bearer in a wireless communication network. and Fig. 13A is an example of the embodiment of a data flow in which a data volume description (DVD) is received by a deferred bearer agent (DBA) and associated with a deferred data bearer (DDB), resulting in the transmission of a data volume.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentable indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentable indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentable indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentable indistinct species from which election is required, are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species patentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Furthermore, if the Applicant improperly selected unrelated claims for the elected species, further action maybe required that would result in an unintentional delay for prosecuting the current Application. Please, also cancel all other unrelated claims of the elected species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions or species are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
 P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication should be directed to JOSEPH AREVALO at telephone number (571)270-3121.  The Examiner can normally be reached on Monday-Thursday from 6:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642